Citation Nr: 1718591	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

This case was previously before the Board in November 2015, at which time the Board denied service connection for upper back and neck disabilities and remanded the remaining issues on appeal for further development.  The case returned to the Board in September 2016, at which point the Board vacated its November 2015 decision and remanded the four issues on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in a prior September 2016 remand, the Board set forth the on-going challenges faced by VA in communicating with the Veteran.  In short, VA has made numerous attempts to reach the Veteran and identify his address and contact information since it became aware that the address on file as of October 2015 was incorrect.  The Board instructed the AOJ to attempt to verify the Veteran's current address, including by contacting the Veteran's representative and utilizing VA information systems.  The AOJ was instructed to document all attempts to locate the Veteran in the claims file.  It is not clear from the record the full extent of efforts made to identify the Veteran's current address on remand, though it is clear that numerous attempts were made, only some of which resulted in VA letters returned as "undeliverable."   

A notice informing the Veteran that he was scheduled for a Board hearing in October 2016 was mailed to one of the last-known addresses, as well as to the Veteran's representative.  The Veteran did not appear at the hearing and did not call to reschedule or cancel the hearing.  The notice was not returned to VA marked "undeliverable".  

In April 2017, the Veteran contacted the AOJ and provided his current address.  With this new information, the Board is optimistic that a full and equitable adjudication of the Veteran's claims will be possible.  

However, the Board notes to the Veteran that he has a duty to keep VA apprised of his whereabouts.  Specifically, the Veteran has a duty to notify VA of any change of address.  The duty to assist "is not always a one-way street"; and "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Since the RO schedules Board video-conference hearings, remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the local RO.  Notify the Veteran of the date, time and location of this scheduled hearing using the address he provided in April 2017.   If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




